                         IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF NEW MEXICO



 JOLEEN YOUNGERS, as Personal
 Representative of the Wrongful Death Estate of
 Deven Chavez, and C.C., a minor child,

               Plaintiffs,
                                                      Case No.: 1:20-cv-00686-JCH-LF
 v.

 BHC MESILLA VALLEY HOSPITAL, LLC,
 SANJOY BANIK, M.D., and JOHN DOES 1-10,

               Defendants.


                             AMENDED SCHEDULING ORDER


       THIS MATTER came before the Court for a scheduling conference on June 24, 2021.

Following discussion with counsel, the Court amends its previous Order Adopting Joint Status

Report (ECF No. 21) and its Order Granting Plaintiff’s Unopposed Motion to Extend Expert

Disclosure Deadlines (ECF No. 42).

       The Court sets the following amended Case Management Deadlines:

       A.     Plaintiff’s Rule 26(a)(2) expert reports, limited to those experts already disclosed:

                                                                            August 30, 2021

       B.     Defendant’s Rule 26(a)(2) expert disclosure:                  October 4, 2021

       C.     Termination date for discovery:                               December 17, 2021

       D.     Motions relating to discovery to be filed by:                 January 21, 2022
       E.      Pretrial motions other than discovery motions (including motions which may

require a Daubert hearing) filed by:                                       January 31, 2022

       F.      Proposed Pretrial Order:      Plaintiff to Defendant by:    February 11, 2022

                                             Defendant to Court by:        February 25, 2022

       All other deadlines remain as previously set. Any extension of the case management

deadlines must be approved by the Court. Any requests for additional discovery must be

submitted to the Court by motion prior to the expiration of the discovery deadline.

       IT IS SO ORDERED.


Dated: July 2, 2021.




                                             Laura Fashing
                                             United States Magistrate Judge




                                                2
APPROVED BY:


               s/ Samuel I. Kane
               For Plaintiffs

               s/ Hays C. Doan
               For Defendant BHC Mesilla Valley Hospital, LLC

               s/ Jacqueline A. Olexy
               For Defendant Sanjoy Banik, M.D.
